ACCEPTED
                                                                                03-14-00535-CV
                                                                                       4610939
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                           3/23/2015 7:17:44 PM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK
                            NO. 03-14-00535-CV

                                                                FILED IN
                         In the Third Court of Appeals   3rd COURT OF APPEALS
                                                             AUSTIN, TEXAS
                                                         3/23/2015 7:17:44 PM
                                Austin, Texas
                                                           JEFFREY D. KYLE
                                                                 Clerk



                          DAVID YOUNG, APPELLANT

                                      v.

TRAILS END HOMEOWNERS ASSOCIATION, INC.; TLS PROPERTIES, LTD.; TLS
 OPERATING COMPANY, LLC.; VAN KEENE; AND RICK DURAPAU, APPELLEES


                  APPEAL FROM CAUSE NO. D-1-GN-10-003864
               200TH DISTRICT COURT OF TRAVIS COUNTY, TEXAS
                      HON. SCOTT H. JENKINS PRESIDING


                           APPELLANT’S BRIEF


Stephen Casey
Texas Bar No. 24065015
                                                      ORAL
CASEY LAW OFFICE, P.C.                              ARGUMENT
595 Round Rock West Drive                           REQUESTED
Suite 102
Round Rock, Texas 78681
Telephone: 512-257-1324
Fax: 512-853-4098
stephen@caseylawoffice.us

Counsel for Appellant
David Young




                                       i
               STATEMENT REGARDING ORAL ARGUMENT

      Appellant believes this Court can reverse and remand this case based on the

record. Should the Court desire oral argument, Appellant is ready to participate.




                                         ii
             IDENTIFICATION OF PARTIES AND COUNSEL

Appellant                                   Appellate Counsel for Appellant

T. David Young                              Stephen Casey
(Pro se at trial)                           CASEY LAW OFFICE, P.C.
                                            595 Round Rock West Drive
                                            Suite 102
                                            Round Rock, Texas 78681
                                            Phone: 512-257-1324


Appellees                                   Trial and Appellate Counsel for Appellees

Trails End Homeowner’s Association,         Christopher R. Mugica
Inc., and Van Keene                         JACKSON WALKER LLP
                                            1000 Congress Avenue, Suite 1100
                                            Austin, TX 78701-4042
                                            Phone: 512-236-2000

                                            Jeff Tippens
                                            SCANLAN, BUCKLEY & YOUNG
                                            602 West 11th Street
                                            Austin, TX 78701
                                            Phone: 512-478-4651

TLS Properties, Ltd., and TLS               Jonathan Quick
Operating Company, LLC.                     720 Brazos St., Ste. 700
                                            Austin, TX 78701-2974
                                            Phone: 512-499-3644

Rick Durapau                                Pro se
11907 Misty Brook Drive
Austin, TX 78727
Phone: 512-346-4359




                                      iii
                                        TABLE OF CONTENTS


INDEX OF AUTHORITIES ................................................................................ 1

ISSUES PRESENTED .......................................................................................... 3

   1. Texas re-platting statutes in place in 1962 statutorily bars
   re-plat of land if a lot has been sold unless the subsequent lot
   owners approve. Here, without any re-plat showing approval
   of Appellant’s predecessor’s-in-interest, should the trial
   court’s judgment be reversed for legal insufficiency? ........................... 3

   2. Because one cannot sell what one does not own – nemo dat
   quod no habet, the 1962 re-plat of the disputed property, as
   well as any successors-in-interest, transferred nothing.
   Should the trial court’s judgment be reversed for legal
   insufficiency? .................................................................................................... 3

   3. The trial evidence by both parties did not show actual and
   visible possession as an element of adverse possession.
   Should the trial judgment be reversed for both legal and
   factual insufficiency? ...................................................................................... 4

   4. The trial court made multiple erroneous findings of fact
   and conclusions of law (1) without any evidence in the record
   to support the conclusion, or (2) based on legally incompetent
   evidence. Should those be set aside due to legal or factual
   insufficiency? .................................................................................................... 4

STATEMENT OF FACTS .................................................................................... 4

   The Original Subdivision by the Rittenhouses and Reed: ................................... 4

   T.L. Smith conveys a lot within TES “to the center of Big Sandy Creek”
   as platted in 1947: ................................................................................................. 5




                                                           iv
  T.L. Smith erroneously re-plats land around Lot 52 and “re-” conveys
  that land without the signature of Lot 52’s owner, subdividing land over
  existing Lot 52, without putting Lot 52 on the new plat: ..................................... 5

  Young purchases Lot 52 from the Trundle line (based on the 1947 plat)
  in 1996: ................................................................................................................. 6

  The TLS Defendants receive deeds in 1997, one year after Young
  purchased his land. ............................................................................................... 7

  Several HOA members came together to defend their properties against
  a common opponent on claims of adverse possession. ......................................... 7

  The HOA Defendant leased the property in 2004, with a purchase
  option, exercised in 2008. ..................................................................................... 8

  Defendant’s expert, Herman Crichton, and Plaintiff too, testified that
  the lot lines of Lot 52, if extended, conflict with Lot 140 per the 1962 re-
  plat. ....................................................................................................................... 9

  Young testified as to his ownership, his chain of title, his objection to use
  of the land, and his blockage of travel across his land. ......................................... 9

SUMMARY OF THE ARGUMENT ................................................................. 11

  The parties’ common predecessor-in-interest, T.L. Smith, attempted to
  sell the same property twice. The second sale should be found void ab
  initio. .................................................................................................................... 11

     -The 1947 plat expressly defined Appellant’s lot 52. ...................................... 11

     -Absent actual and visible possession, no adverse possession claim can
     issue. ................................................................................................................ 12

     -The trial court’s findings of fact identify issues that never appear with
     the entire record.............................................................................................. 13

     -The trial court made erroneous conclusions of law without legal or
     factual sufficiency. ........................................................................................... 13



                                                              v
STANDARD OF REVIEW ................................................................................. 13

        Legal Sufficiency Review ................................................................................ 13

        Factual Sufficiency Review ............................................................................. 14

ARGUMENT ........................................................................................................ 15

   1.        The trial court was barred as a matter of law from recognizing the
             botched 1962 re-plat for multiple independent reasons. It is void. .......... 15

             a.      The re-platting laws for a statutory bar from accepting the
                     1962 botched re-plat as valid sans notice to the Trundle
                     chain of owners. ............................................................................... 15

             b.      The chain of deeds, exemplified by the Smith/Trundle
                     conveyance, unambiguously conveys the land between the
                     sideline extension of Lot 52 “to the center of Big Sandy
                     Creek”; thus, no court may rewrite those deeds as they are
                     construed against Smith, the grantor, and his successors. ............... 17

             c.      Young prevails because even if the deed were ambiguous, it
                     is construed against Smith, the grantor, and it does not
                     reserve the water, which must be made by express
                     reservation. ...................................................................................... 19

   2.        No defendant satisfied the elements of adverse possession; thus, as
             a matter of legal and factualy sufficiency the judgment should be
             reversed. ................................................................................................... 20

             a.      No evidence supported adverse possession by the TLS
                     Defendants ....................................................................................... 21

             b.      No evidence supported adverse possession by the HOA
                     Defendants ....................................................................................... 22

   3.        The trial court’s Findings of Fact are legally insufficient as the
             evidence from the trial, while sparse, is conclusive regarding the
             validity of Young’s claims to title. ............................................................. 23



                                                            vi
            a.     Young offered conclusive evidence of his ownership to the
                   middle of Big Sandy Creek, regardless of all the post-hoc
                   conjecture about T.L. Smith’s intentions, which contradict
                   the Findings of Fact. ........................................................................ 23

            b.     The trial court’s conclusions of law have no support in the
                   facts, nor are they proper legal conclusions given the
                   questions of law posed to the court; this Court should reverse
                   the decision of the trial court. .......................................................... 27

CONCLUSION .................................................................................................... 29

CERTIFICATE OF COMPLIANCE ................................................................ 29

CERTIFICATE OF SERVICE .......................................................................... 30




                                                       vii
                                 INDEX OF AUTHORITIES
                                                  Cases

Bywaters v. Gannon

       686 S.W.2d 593 (Tex. 1985). ........................................................................ 20

Cain v. Bain

       709 S.W.2d 175, 176 (Tex. 1986) ................................................................. 13

Cherokee Water Co. v. Freeman

       33 S.W.3d 349 (Tex. 2000) ........................................................................... 16

City of Keller v. Wilson

       68 S.W.3d 802 (Tex. 2005) ..................................................................... 12, 22

Coastal Indus. Water Auth. v. York

       532 S.W.2d 949 (Tex. 1976) ......................................................................... 19

Coastal Transp. Co. v. Crown Cent. Petroleum Corp.

       136 S.W.3d 227 (Tex. 2004) ................................................................... 14, 20

Herbert v. Herbert

       754 S.W.2d 141 (Tex. 1988). ........................................................................ 13

Hotchkiss v. Nat'l City Bank

       200 F. 287 (S.D.N.Y. 1911) .......................................................................... 22

Kothe v. Harris County Flood Control Dist.,

       306 S.W.2d 390 (Tex. Civ. App.—Houston [1st Dist.] 1957, no writ) ........ 16

Lazarides v. Farris

                                                     1
         367 S.W.3d 788 (Tex. App.—Houston [14th Dist.] 2012, no pet.) ............... 3

Luckel v. White

         819 S.W.2d 459 (Tex. 1991). ........................................................................ 16

Office of Pub. Util. Counsel v. Public Util. Comm’n.

         878 S.W.2d 598 (Tex. 1994) ................................................................... 3, 6, 7

Plainsman Trading Co. v. Crews

         898 S.W.2d 786 (Tex. 1995) ......................................................................... 15

Ulbricht v. Friedsam

         325 S.W.2d 669 (Tex. 1959) ................................................................... 16, 18

                                                    Statutes

Acts 1975, 64th Leg., ch. 482 (H.B. 305), § 1 ......................................................... 14
Tex. Civ. Prac. & Rem. Code § 16 ................................................................... 19, 21

Tex. Rev. Civ. Stat. Ann. art. 974a, § 5 ................................................................. 14

                                                      Rules

TEX. R. EVID. 201 ............................................................................................ 3, 6, 7

                                          Law Review Articles

W. Wendell Hall

         Standards of Review in Texas, 38 St. Mary’s L.J. 47 (2006). .............................. 12

                                                     Movies



                                                          2
Back to the Future, Universal Pictures (1985) ............................................................. 18



                                STATEMENT OF THE CASE

Nature of the Case:                             This suit involves divergent claims over real
                                                property, and ancillary causes of action
                                                stemming from the disputed property. CR.5-
                                                11.

Course of Proceedings:                          The lower court granted a trial motion to
                                                exclude pro se Appellant’s expert witness, and
                                                then conducted a bench trial on the merits of
                                                the case. The trial court awarded judgment to
                                                Appellees’ on their counterclaims, CR.91-109,
                                                issuing Findings of Fact and Conclusions of
                                                Law (“FOF/COL”). CR.181-93. Appellant
                                                moved for amendments to the FOF/COL.
                                                CR.194-205. The trial court denied the
                                                motion. CR.206-07.

Trial Court’s Disposition:                      The district court signed a final order on May
                                                30, 2014. CR.91-109. Appellant timely filed a
                                                motion for new trial. CR.112-180, and a
                                                notice of appeal. CR.208.




                                      ISSUES PRESENTED

 1.     Texas re-platting statutes in place in 1962 statutorily bars re-plat
        of land if a lot has been sold unless the subsequent lot owners
        approve. Here, without any re-plat showing approval of
        Appellant’s predecessor’s-in-interest, should the trial court’s
        judgment be reversed for legal insufficiency?


2.      Because one cannot sell what one does not own – nemo dat quod
        no habet, the 1962 re-plat of the disputed property, as well as any


                                                      3
      successors-in-interest, transferred nothing. Should the trial
      court’s judgment be reversed for legal insufficiency?


3.    The trial evidence by both parties did not show actual and visible
      possession as an element of adverse possession. Should the trial
      judgment be reversed for both legal and factual insufficiency?

4.    The trial court made multiple erroneous findings of fact and
      conclusions of law (1) without any evidence in the record to
      support the conclusion, or (2) based on legally incompetent
      evidence. Should those be set aside due to legal or factual
      insufficiency?


                          STATEMENT OF FACTS

            The Original Subdivision by the Rittenhouses and Reed:

      In 1947, O.A. Rittenhouse, his wife Carrie, and their mortgagee, D.C. Reed,

submitted and received approval to subdivide a parcel of land, hereinafter known

as Trails End Subdivision (“TES”). See 2RR.29, ll. 7-15; PX 2. The subdivision was

recorded in Book 4 of the Travis County property records, Page 331.

      The plat conspicuously depicts multiple lots starting along both East Darlene

and West Darlene Drive, the latter street affecting this case. PX 2. Lot numbers

peak on West Darlene at Lot 56 and run down through Appellant’s lot, Lot 52, to a

low of Lot 40 on West Darlene Drive. PX 2.




                                        4
        Each lot on West Darlene Drive derives its western edge along Lake Travis.

PX 2. This scheme is consistent with the lots at that time, judicial notice of which is

hereby requested.1

T.L. Smith conveys a lot within TES “to the center of Big Sandy Creek”
      as platted in 1947:

        By 1955, T.L. Smith owned lot 52, as platted in the 1947 plat in record in

Travis County, and conveyed that deed to Sylvia Trundle. 2 RR 20-24; PX 4. The

conveyance is recorded in Book 6068, Page 1948 of the Travis County Property

Records. The wording of the deed expressly states that the property conveyed

includes not just Lot 52, but the rest of the land between an extension of the

sidelines of Lot 52 to the center of Big Sandy Creek:

        Lot No. 52, in “Trail’s End”, Lake Travis Subdivision in Travis
        County, Texas, according to a map or plat of same of record in Plat
        Book No. 4, page 331, Plat Records of travis County, Texas, together
        with that parcel of land included between the extension of side lines of
        said lot to the center line of Big Sandy Creek.

PX 4.

T.L. Smith erroneously re-plats land around Lot 52 and “re-” conveys
     that land without the signature of Lot 52’s owner, subdividing
     land over existing Lot 52, without putting Lot 52 on the new plat:




1 See TEX. R. EVID. 201(b),(c),(f); see, e.g., Office of Pub. Util. Counsel v. Public Util. Comm’n., 878
S.W.2d 598, 600 (Tex. 1994) (appellate court has power to take judicial notice for first time on
appeal); Lazarides v. Farris, 367 S.W.3d 788, 799 (Tex. App.—Houston [14th Dist.] 2012, no pet.)
(taking judicial notice of matters of public record sua sponte for first time on appeal).


                                                   5
      Despite the 1947 Rittenhouse plat, in 1962, T.L. Smith submitted a re-plat

to Travis County Commissioner’s Court. RR2,3 passim; DX 6. The new plat

contained a new road, West Darlene Extension, and new subdivisions. DX 6. The

new plat is limited in scope. Uniquely, the southernmost property described on the

new plat is Lot 57, which as compared to the 1947 plat, borders Lot 56 directly to

the north and does not touch Lot 52. DX 6.

      The new plat also, geographically, includes lots that appear directly to the

west and south of Lot 55. DX 6. Again, Lot 52 does not appear on the new plat.

DX 6. No signatures or approval from Trundle or any other owner of Lot 52 exists

in the record evidence.

Young purchases Lot 52 from the Trundle line (based on the 1947 plat)
    in 1996:
      Without objection or challenge, Young testified that he purchased Lot 52 in

1996. Without objection or challenge, Young testified that he tried with varying

levels of success to block access to his property, that land being Lot 52 through to

the center of Big Sandy Creek. 2RR.113 ln.9 - 2RR.115 ln.2. Young testified that

neither Appellees nor any other party had ever been able to use the property in

question. 2RR.15 ll.7-24. It is covered in “briars.” 2RR.15 ln. 13.

      This testimony was corroborated by Appellees’ local fact witness, June

Roberts, who testified that for “three, four years” there had been no access to Lots

139 or 140, situated north and west of Young’s Lot 52. 2RR.236 ll.3-17. This is

the only testimony of use regarding that property in the record.

                                          6
The TLS Defendants receive deeds in 1997, one year after Young
    purchased his land.
        In 1997, the TLS Properties, Ltd. (“TLSPL”), and TLS Operating

Company, LLC (“TLSOC”) (collectively, the “TLS Defendants”) obtained Special

Warranty Deeds from three heirs of the Smith family to Lots 139 and 140.2 DX 11.

That same day, TLSOC deeded its 1% stake in Lots 139 and 140 to TLSPL. DX

12. None of the deeds in question warrant the title as clear. DX 11, 12.

        Bruce Smith, the TLS Defendants’ representative, testified about the origin

of the properties, and that at times all of the disputed properties were subject to

being underwater. 2RR.216 ln. 5 - 2RR.217 ln. 2. Smith testified that he would

consider “Big Sandy Creek” to be synonymous with “Big Sandy Arm” or “gully.”

2RR.220-222. Smith also testified that he did not know the “gully” boundaries

with respect to the property lines of Lot 52. 2RR.226 ll. 18-21.

Several HOA members came together to defend their properties
     against a common opponent on claims of adverse possession.
       Both Plaintiff’s witness James Griffith and Defendants’ witness June Roberts

identified that the HOA had been in a prior lawsuit, one both defending a claim of

adverse possession and judicially asserting that the property lines in that part of

TES went from West Darlene Drive to the center of Big Sandy Creek (Lake



2 The deeds gave a 99% interest to TLS Properties, Ltd., and a 1% interest TLS Operating
Company, LLC.
3 See TEX. R. EVID. 201(b),(c),(f); See, e.g., Office of Pub. Util. Counsel v. Public Util. Comm’n., 878
S.W.2d 598, 600 (Tex. 1994) (appellate court has power to take judicial notice for first time on

                                                   7
Travis). 2RR.81 ln. 17 - 2RR.82 ln. 2; 3RR.94 ln. 25 – 3RR.96 ln. 16. PX 2.

Judicial notice is requested at this time regarding the claims and legal positions

asserted in those suits.3

The HOA Defendant leased the property in 2004, with a purchase
    option, exercised in 2008.
        June Roberts, the TES HOA Defendant representative (“HOA” or “HOA

Defendant”), testified that the HOA purchased Lots 139 and 140 from TLSPL in

November 2008. The suit began in 2010, a fact to which this Court is asked to take

judicial notice as part of the record.4 Roberts testified that at no time had the HOA

been able to use the land. 2RR.231 ll. 16-20. Roberts further testified that access to

Young’s property had been blocked for “three, four years,” a time which predates

the HOA purchase and extends back into the TLSPL ownership. 2RR.236 ll. 3-7;

3RR.34 ll. 35-35.

        Roberts admitted that Young publicly opposed use of his land and defended

his claim to the land, agreeing that Young “brought a surveyor and an engineer

with [himself] and other people to try to substantiate that [the HOA’s attempt to




3 See TEX. R. EVID. 201(b),(c),(f); See, e.g., Office of Pub. Util. Counsel v. Public Util. Comm’n., 878
S.W.2d 598, 600 (Tex. 1994) (appellate court has power to take judicial notice for first time on
appeal). The cause number, in which the HOA was a defendant, is in Travis County, D-1-GN-
01-004002, Sandy Creek Investors, Ltd., et al., v. Sharon Thompson, et al.
4 See TEX. R. EVID. 201(b),(c),(f); see, e.g., Office of Pub. Util. Counsel v. Public Util. Comm’n., 878
S.W.2d 598, 600 (Tex. 1994) (appellate court has power to take judicial notice for first time on
appeal).

                                                   8
use his land] [was] not right and we need to not do this.” 3 RR.22 ll 6-14. Roberts

admitted that Young had blocked access to his lot. 3RR.34 ll. 35-35.

Defendant’s expert, Herman Crichton, and Plaintiff too, testified that
     the lot lines of Lot 52, if extended, conflict with Lot 140 per the
     1962 re-plat.
       Herman Crichton surveyed the disputed area, and produced a map, DX 21,

that shows how Lot 140 cuts across Lot 52. DX 21. To do so, Crichton had to

assume that the deed chain from Smith to Young does not truly extend the

sidelines of Lot 52 to the “center of Big Sandy Creek.” 2RR.152 ln. 22 - 2RR.153

ln. 5. Crichton references a “pin 13” in finding the supposed northwest corner of

Lot 52, but at no point on any plat or prior survey is pin 13 identified. Id.

Young testified as to his ownership, his chain of title, his objection to
    use of the land, and his blockage of travel across his land.
       Young appeared pro se, and despite difficulty, provided the necessary

evidence to refute Defendants’ counterclaims and to establish his claims. He

testified:

             • He went to the HOA to ask them not to buy land that was already his.

                2RR.87 ll. 5-8; 2RR.87 ll. 17-21.

             • He told the HOA that one cannot deed the same piece of property

                twice. 2RR.87 ll. 17-21.




                                            9
• His chain of title (testified over objection) arose from the 1955

   conveyance and encompassed land from the extension of the sidelines

   of his lot “to the center of Sandy Creek.” 2RR.89 ll. 2-18.

• The HOA had taken a legally inconsistent position and was subject to

   judicial estoppel from claiming that his lot lines did not go to the

   center of Big Sandy Creek. 2RR.93 ll. 12-17. This was admitted as a

   statement by a party opponent. Id.; PX 3.

• Lot 52 sideline extensions (used by Crichton in his survey) clearly

   show Lot 140 conflicts with the deed of Lot 52, and should

   demonstrate his prior title to the center of Sandy Creek. 2RR.103 ll.

   4-7.

• Lot 139 was an illegal plat. 2RR.105. ll. 23-24.

• The 1.477 acres encroaches onto Lot 52. 2RR. 107 ll. 7-9.

• The pavement on West Darlene Extension was moved from the

   northern position until the edge of his land. 2RR.110 ll. 9-10.

• He blocked access to his property. 2RR.113 ln. 9 - 2RR.114 ln. 22.

• TES HOA has never used Lot 139 as it was covered with briars.

   2RR.115 ll. 7-24.

• The Extension on the 1962 plat (over objection) looks nothing like the

   current extension of the road on the property. 2RR.116 ln. 12 -

   2RR.118 ln. 5.



                               10
                        SUMMARY OF THE ARGUMENT

The parties’ common predecessor-in-interest, T.L. Smith, attempted
     to sell the same property twice. The second sale should be found
     void ab initio.

        -The 1947 plat expressly defined Appellant’s lot 52.

        The 1947 is legally unambiguous. Given the name of the body of water, Big

Sandy Creek, and its appearance on the 1947 plat is definitive. Lot 52 includes

land between its sidelines “to the center line of Big Sandy Creek.” Redefining Lot

52:

      ∅ Rewrites the 1947 plat to include the end of lot 52 instead of the

         unambiguous language of the deed that extends the land to the “center of

         Big Sandy Creek”;

      ∅ Ignores this conveyance and the rights that proceeded to it from the

         Trundle line of conveyances;

      ∅ Ignores the legal rule of construing deeds against the grantor, Smith;

      ∅ Permits the 1962 botched re-plat to convey the same land twice, a legally

         void act for two reasons:

           o No one can give what he does not own—nemo dat quod no habet, a

              centuries-old legal canon;

           o Neither Trundle nor her successors-in-interest signed off on the 1962

              plat.

                                           11
    ∅ No notice to Trundle or her successors-in-interest is proper because Lot 52

       was neither mapped nor referenced on the 1962 re-plat.


-Absent actual and visible possession, no adverse possession claim can
issue.

      Adverse possession under any of the limitations periods in Texas Civil

Practices & Remedies Code § 16 has not been met by any legally sufficient or

factually standard. No party with personal knowledge testified as essential elements

of any of the periods.

      - 25-year period. No party with personal knowledge testified as to

          peaceable and adverse possession (visible and actual possession) by

          another who cultivates, uses, or enjoys the property; this was Appellees’

          burden to prove and they offered zero evidence.

      - 10-year period. No party with personal knowledge testified as to

          peaceable and adverse possession (visible and actual possession) by

          another who cultivates, uses, or enjoys the property;

      - 5-year period. No party with personal knowledge testified as to peaceable

          and adverse possession (visible and actual possession) by another who:

             o cultivates, uses, or enjoys the property;

             o pays applicable taxes on the property; and

             o claims the property under a duly registered deed.



                                         12
      - 3-year period. No party with personal knowledge testified as to peaceable

         and adverse possession (visible and actual possession) under title or color

         of title because of the intrinsic unfairness to Trundle and her successors-

         in-interest.

-The trial court’s findings of fact identify issues that never appear with
the entire record.

      The trial court made sweeping findings of fact that do not appear in the

record. In no less than sixteen (16) instances, the trial court made findings

unsupported by any facts in the record.

-The trial court made erroneous conclusions of law without legal or
factual sufficiency.

      The trial court’s conclusions of law suffer similar problems. Seven (7)

separate conclusions of law have no support under either legal sufficiency or factual

sufficiency standards.



                           STANDARD OF REVIEW

      Two standards govern this Court’s evaluation of the judgment and the

FOF/COL reached by the trier of fact.

-Legal Sufficiency Review

      The test for legal sufficiency is “[w]hether the evidence at trial would enable

reasonable and fair-minded people to reach the verdict under review.” City of Keller



                                          13
v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005). The reviewing court considers the

evidence in the light most favorable to the judgment, crediting favorable evidence if

a reasonable fact-finder could, and disregarding contrary evidence unless a

reasonable fact-finder could not. Id. at 807. A challenge to the legal sufficiency of

the evidence may only be sustained when (1) the record discloses a complete

absence of evidence to support a vital fact, (2) the court is barred by rules of law or

evidence from giving weight to the only evidence offered to prove a vital fact, (3)

the evidence offered to prove a vital fact is no more than a mere scintilla, or (4) the

evidence conclusively establishes the opposite of a vital fact. Id. at 810; W. Wendell

Hall, Standards of Review in Texas, 38 St. Mary’s L.J. 47, 234-35 (2006).

-Factual Sufficiency Review

      When reviewing a finding for factual sufficiency, the appellate court

considers all of the evidence. Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986) (per

curiam). The reviewing court will set aside the findings only if the appellant has

demonstrated that the evidence is so weak or the finding is so contrary to the

overwhelming weight of the evidence as to be clearly wrong and unjust.              Id.

Because the fact-finder is the sole judge of the witnesses’ credibility and the weight

to be given their testimony, an appellate court may not substitute its opinion

merely because it might have resolved the facts differently. Herbert v. Herbert, 754
S.W.2d 141, 144 (Tex. 1988).



                                          14
                                    ARGUMENT


      The evidence below was legally and factually insufficient to support the final

judgment by the trier of fact. First, the trial court was barred by as a matter of law

from finding ownership of any portion of Lot 52 that diverged from the 1947 plat

because no evidence in the record demonstrated joined approval in the re-plat by

Sylvia Trundle or any of her successors-in-interest. Second, the deed, as a matter of

law, is unambiguous and cannot be “reinterpreted” by a later court. Third, any

later evulsion that is anachronistic in nature and wholly not probative of the 1947

plat, which shows what could be the gully (based on both the Crichtons and

Steger/Bizzell surveys) and clearly depicts Young’s land extending past that

boundary. No defendant satisfied the elements of adverse possession because no

one testified as to actual and visible possession. Lastly, the trial court made

numerous errors in its Findings of Fact and Conclusions of Law. The issues will be

examined in that order.

1.    The trial court was barred as a matter of law from recognizing
      the botched 1962 re-plat for multiple independent reasons. It is
      void.

      a.     The re-platting laws for a statutory bar from accepting the
             1962 botched re-plat as valid sans notice to the Trundle
             chain of owners.

      Prior to 1949, re-plats in Texas were prohibited from recordation by

estoppel if, i.a., estoppel created by sale of lots to persons relying on such plats. See


                                           15
TEX. REV. CIV. STAT. ANN. art. 974a, § 5, as amended by 1949 Tex. Sess. Law

Serv. 51st Leg. Thus, re-plats, as a matter of statutory law, may not be authorized

unless permission is obtained from all affected land-owners.

         At the time of the re-plat, the law did not provide (and still does not provide)

for a re-plat where one of the lots has been sold to a new party and that new party

has not joined in the re-plat. The statute was not changed until 1975. See Acts

1975, 64th Leg., ch. 482 (H.B. 305), § 1, effective 1, 1975. And even if admitted

without objection, legally incompetent evidence may not support a judgment. See

Coastal Transp. Co. v. Crown Cent. Petroleum Corp., 136 S.W.3d 227, 232 n. 1 (Tex.

2004).

         Here, as shown on PX 2, the original 1947 plat, includes multiple properties.

First, No lot 57 exists on PX 2. Second, DX 6, the botched 1962 re-plat, purports

to be out of Lot 57. See DX 6 (top of language over map, 1st sentence). This can’t

be. Second, no signature or permission is evident from DX 6 that Sylvia Trundle

agreed to the re-plat. Trundle’s ownership preceded DX 6. See PX 4. Thus, DX 6,

the 1962 plat, is void as a matter of law. It is legally incompetent to support the

judgment.

         Further, when a person has no title to give, none can be received. This legal

principle, known in Latin as nemo dat quod non habet (no one can give what he does

not have), shows that when T.L. Smith attempted to re-plat land already sold and



                                            16
conveyed to Sylvia Trundle, he lost all title to the lands conveyed and could not re-

convey any land already conveyed in the 1952 deed.

      The Defendants’ claim and chain of title to land already conveyed in 1955

(Lot 52 and the extension of its sidelines through to the “center of Big Sandy

Creek,”) is void.

      b.     The chain of deeds, exemplified by the Smith/Trundle
             conveyance, unambiguously conveys the land between the
             sideline extension of Lot 52 “to the center of Big Sandy
             Creek”; thus, no court may rewrite those deeds as they are
             construed against Smith, the grantor, and his successors.

      Well-settled property law within the State of Texas requires deeds to be

construed as a whole. Plainsman Trading Co. v. Crews, 898 S.W.2d 786, 789 (Tex.

1995). The deed’s four corners are the bounds of interpretation. Luckel v. White,

819 S.W.2d 459, 461 (Tex. 1991).          Review is de novo.    Id. “Each clause or

paragraph must be construed with reference to every other paragraph,” not in

isolation or separate hearings. Kothe v. Harris County Flood Control Dist., 306 S.W.2d
390, 393 (Tex. Civ. App.—Houston [1st Dist.] 1957, no writ).

      “It is elementary that unless the deed be ambiguous, it is the duty of all

courts to construe the deed within its four corners.” Ulbricht v. Friedsam, 325 S.W.2d
669, 673 (Tex. 1959). Further, courts “are required to give effect to all words used

in the instrument, and [] are not permitted to assume that the drafter of the

instrument intended for some of the words to have no effect. The language will be



                                         17
construed strictly against the party who drafted the deed because the drafter is

responsible for the language used.” Cherokee Water Co. v. Freeman, 33 S.W.3d 349,

354 (Tex. 2000) “[A] reviewing court [is] not called on to determine what the

grantors meant to say, but the meaning of what they did say.” Id.

       In the instances of land conveyances abutting bodies of water, “the

presumption that the grantor intends to convey all the land he owns under the

water is very strong and expressions substantially to the effect that nothing short of

an express reservation of the bed will overcome the force of the presumption are

not uncommon in the cases.” Ulbricht, 325 S.W.2d at 673.

       Here, the subject property deeds to the Trundle-Scot-Young chain of title

are unambiguous. Judicial notice of that chain is hereby requested.5 The deeds

unquestionably grant the grantee ownership of Lot 52 as defined in Book 4, Page

331, “together with that parcel of land between the extension of the side lines of

said lot to the center of Big Sandy Creek.” At no point do the deeds ever reference

the botched 1962 re-plat. It cannot stand, as a matter of law, that the deeds

conveyed any less than that land all the way to the center of Big Sandy Creek.

Further, as Big Sandy Creek abutted the land and was owned by Smith, absent an



5 The Young deed, which is separate from the Trundle deed, can be publicly found in the Travis
County Deed Records. Smith to Trundle (PX 4); Trundle (who had become married to
“Gregory”) to Scott (Instrument No. 5209709); and Scott to Young (Instrument No. 2006238983
(correction deed), 5753296 (original deed)).


                                             18
express reservation in the deed (for which there is no record evidence), the deed

conveyed all the land that it unambiguously and expressly did convey.

       Defendants’ witness Crichton attempts to insert ambiguity into the language

of the deeds based on an assumption that T.L. Smith didn’t intend to convey what

is expressly conveyed within the Young chain of deeds. 2RR.152 ln. 22 - 2RR.153

ln. 5 (suggesting T.L. Smith only intended to convey to a “gully.”). The four

corners of the deeds rule rejects this 67-year-old anachronism. The deeds in

Young’s chain of title are clear. See Ulbricht, 325 S.W.2d at 669 (when the deed on

its face is unambiguous, interpretation is limited to its four corners).

       c.      Young prevails because even if the deed were ambiguous, it
               is construed against Smith, the grantor, and it does not
               reserve the water, which must be made by express
               reservation.

       In addition, T.L. Smith’s 1962 chain from the botched re-plat, the grantor of

the Defendants’ chain, suffers another setback because the deeds in Young’s chain

are construed against him. Absent a Flux Capacitor and a DeLorean6, which the

law does not provide,7 T.L. Smith cannot undo his sale to Trundle, the illegal re-

plat, and mess with the Young chain of title.



6The “Flux Capacitor” and DeLorean were used for time travel in the 1980’s movie Back to the
Future, Universal Pictures (1985).
7See generally Gov’t Personnel Mut. Life Ins. Co. v. Wear, 251 S.W.2d 525, 529 (Tex. 1952) (“the duty
of courts [is] to construe a law as written . . . and not look for extraneous reasons to be used as a
basis for reading into a law an intention not expressed nor intended to be expressed therein.”)


                                                19
      Given that no express reservation of the bed is present in the Young chain of

deeds from T.L. Smith, Lot 52 extends to the center of Big Sandy Creek. See

Ulbricht, 325 S.W.2d at 673; PX 4. Further, no easement was ever identified in the

1947 plat. The property from the 1947 plat, deeded through to Young, runs “to

the center of Big Sandy Creek.” Plain and simple.

      Even if the development of a “gully” took place between the period of 1947,

when the legal plat was formed, the botched 1962 re-plat, and the surveys

performed in preparation for the case at bar, “the title to land is not changed by its

being submerged beneath a lake [or gully or creek], even though the public has

rights in and upon the navigable waters of the lake.” Coastal Indus. Water Auth. v.

York, 532 S.W.2d 949, 953 (Tex. 1976). “Submergence does not necessarily destroy

the title of the owner.” Id. at 954. In 1962 a gully appears on the re-plat; however,

this does not affect Young as the 1962 attempt at re-plat was illegal.


2.    No defendant satisfied the elements of adverse possession; thus,
      as a matter of legal and factualy sufficiency the judgment should
      be reversed.

      No evidence satisfied the well-settled elements of adverse possession for

either the TLS Defendants or the HOA Defendant. The elements of adverse

possession are clear:

      “Adverse possession” means an actual and visible appropriation of
      real property, commenced and continued under a claim of right that is
      inconsistent with and is hostile to the claim of another person (Tex.


                                          20
      Civ. Prac. & Rem. Code § 16.021(1) (emphasis added)).

      “Peaceable possession” means possession of real property that is
      continuous and is not interrupted by an adverse suit to recover the
      property (Id. § 16.021(3)).

      “Title” means a regular chain of transfers of real property from or
      under the sovereignty of the soil (Id. § 16.021(4)).

      “Color of title” means a consecutive chain of transfers to the person
      in possession that . . . is not regular because of a muniment that is not
      properly recorded or is only in writing or because of a similar defect
      that does not want of intrinsic fairness or honesty . . . . (Id. § 16.021(2)).

      “Since adverse possession is statutorily defined as "an actual and visible

appropriation of the land, commenced and continued under a claim of right

inconsistent with and hostile to the claim of another," . . . parties are “required to

prove . . . that they satisfied all the requirements of this definition.” Bywaters v.

Gannon, 686 S.W.2d 593, 595 (Tex. 1985). Here, the Defendants could not prove

adverse possession whatsoever.

      a.     No evidence supported adverse possession by the TLS
             Defendants

      All of the limitations period within Texas Civil Practices & Remedies Code §

16 require adverse possession, which is defined supra. The only years of claims that

can apply to the TLS Defendants are the 10-, 5-, and 3-year statutes as they did




                                           21
not acquire the property until 1998.8 No party testified with any personal

knowledge as to visible and actual possession prior to 1998.

       Even if admitted without objection, legally incompetent evidence may not

support a judgment. See Coastal Transp. Co. v. Crown Cent. Petroleum Corp., 136 S.W.3d
227, 232 n. 1 (Tex. 2004). Here, the TLS Defendants’ witness, Bruce Smith, was

legally incompetent to testify about personal knowledge of his predecessors

observations or actions. Further, he had no personal knowledge and offered zero

evidence of any actual and visible appropriation of real property. This is an

essential element for which Defendants bore the burden of proof. There is zero

evidence to support this judgment. Absent any personal knowledge and testimony

about actual and visible appropriation, no knowledge is attributable to Young or

his predecessors-in-title, and thus no evidence supports any adverse possession

claim on the element of actual and visible appropriation.

       b.     No evidence supported adverse possession by the HOA
              Defendants

       The HOA Defendant, having acquired the property in 2008 and this suit

being filed in 2010, cannot claim any adverse possession by itself; the only means

would be by tacking. See TEX. CIV. PRAC. & REM. CODE § 16.023 (permitting



8Even if one were to permit tacking from the TLS Defendants into the heirs of T.L. Smith, their
predecessors-in-interest, to achieve the 25-year limitations period, absolutely zero evidence
existed in the record to support the elements of actual and visible appropriation.


                                              22
tacking of periods if there is privity between adverse possession claimants).

      Because the TLS Defendants’ cannot satisfy the larger limitations periods,

the HOA by definition cannot meet its own burden of proof for adverse possession.

3.    The trial court’s Findings of Fact are legally insufficient as the
      evidence from the trial, while sparse, is conclusive regarding the
      validity of Young’s claims to title.

      a.     Young offered conclusive evidence of his ownership to the
             middle of Big Sandy Creek, regardless of all the post-hoc
             conjecture about T.L. Smith’s intentions, which contradict
             the Findings of Fact.

      Both parties challenged the construction of the chain of Young’s

conveyances. That fact alone does not render the 1955 Trundle chain invalid. In

fact, as Texas law has long held, conclusive evidence may very well be disputed at

trial. It is the effect of conclusive evidence under legal rules of application. “Texas

courts conducting a no-evidence review traditionally do not disregard contrary

evidence that conclusively establishes the opposite of a vital fact.” City of Keller, 168
S.W.3d at 814.

      Conclusive evidence is so binding that when it regards written instruments,

that if “it were proved by twenty bishops that either party, when he used the words

[in a contract], intended something else than the usual meaning which the law

imposes upon them, he would still be held” to those words. Id. (quoting Judge

Learned Hand in Hotchkiss v. Nat'l City Bank, 200 F. 287, 293 (S.D.N.Y. 1911)).

      The Findings of Fact were legally insufficient because the record showed “a


                                           23
complete absence of evidence to support a vital fact, (2) the court [was] barred by

rules of law or evidence from giving weight to the only evidence offered to prove a

vital fact, (3) the evidence offered to prove a vital fact [was] no more than a mere

scintilla, or (4) the evidence conclusively establishe[d] the opposite of a vital fact.

City of Keller, 168 S.W.3d at 810.

      The trial court erred in its Findings of Fact as follows:

   • Item 2e: No evidence at all was presented to the court that Lot 139 adjoins

      the 1.4777 acre tract. The Crichton survey does not make a call to Lot 139

      when describing the 1.4777 acres (the first time that tract is referred to by

      that acreage). See DX 21.

   • Item 2f: No evidence showed that West Darleen Drive was properly depicted

      in the 2014 survey; it does not match the 1962 plat nor does it show the

      entirety of the extension. See DX 6, 21.

   • Item 3: No evidence shows how T.L. Smith, Jr., could record the 1962 plat

      which reconveyed existing land to other people, and for which he could not

      show a clear chain of title. PX 4; DX 6.

   • Item 7: No evidence in the entire record showed that the TLS Defendants

      every used the properties as preserved lands or parklands.

   • Item 8: No evidence in the entire record showed that any of the Defendants

      had ever used Lot 140 as a boat launch or other point of access to Lake


                                          24
   Travis, as a preserved land, or a parkland. While one Defense witness

   speculated it could be used as such, no personal testimony ever showed this

   use actually occurred.

• Item 14: Sufficient objective evidence in both the public record of Travis

   county (and as noted in Item 2.d. of the Findings of Fact) show that all deeds

   in the chain from T.L. Smith, Jr., to Trundle, to her successors, to Young

   include the parcel of land lying between the extension of the side lot lines to

   the center of Big Sandy Creek. No competent deed evidence contradicts this

   unambiguous chain of title and the trial court was bound by rules of law and

   evidence from changing the construction of this unambiguous chain of

   deeds.

• Item 16: The evidence clearly shows a conflict between Young’s property,

   from the Trundle line, and Lot 140. Further, T.L. Smith, who mapped both

   the gully and Big Sandy Creek, identified the difference but conveniently did

   not include Lot 52 on his botched attempt at reconveyance of Trundle’s

   land. Absent a reconveyance with Trundle’s permission, the trial court was

   bound to disregard the botched 1962 re-plat.

• Item 18: The TLS Defendants could never have owned property that T.L.

   Smith deeded to Trundle in 1955; thus, because Lot 140 could never have

   been owned by Smith under the legal canon of nemo dat quod non habet, Smith


                                     25
  could not have given Lot 140 to any party.

• Item 20: Young had no knowledge of the 1962 plat extension of West

  Darlene Drive, the unpaved portion, as the botched 1962 plat has no ties to

  Lot 52, and the paved section of the extension never conflicted with Lot 52.

  Young blocked access to his land instantly and challenged the HOA even

  prior to its acquisition of alleged title. 2RR.87 ll. 5-8; 2RR.87 ll. 17-21;

  2RR.87 ll. 17-21. Thus, he never had constructive notice of any conflict and

  defended any notice vigorously. 3 RR.22 ll 6-14; 3RR.34 ll. 35-35.

• Item 21: No evidence ever identified continual use of West Darlene Drive

  across Lot 140. Both Plaintiff and Defense witnesses testified as to Plaintiff’s

  prohibition of its use and to the blockage which caused this lawsuit. 2RR.236

  ll. 3-7; 3RR.34 ll. 35-35.

• Item 22: Plaintiff testified, and Defense witness Roberts admitted that

  Plaintiff told the HOA they were wrong prior to their purchase of Lot 140. 3

  RR.22 ll 6-14; 3RR.34 ll. 35-35.

• Item 23: No evidence showed an effort to block access to Lot 140. The

  evidence showed an effort to block access to Lot 52. 2RR.113 ln. 9 -

  2RR.114 ln. 22.

• Item 24: The evidence showed Plaintiff blocked access to the unpaved

  portion of the extension, which stops at his property line;


                                     26
   • Item 26: The evidence does not show a blockade on Lots 139 and the

      1.4777-acre tract. The blockade was on the unpaved boundary preventing

      entrance to Lot 52. 2RR.113 ln. 9 - 2RR.114 ln. 22

   • Item 27: The blockade was never described as blocking entrance to Lots 139

      and the 1.4777-acre tract. 2RR.113 ln. 9 - 2RR.114 ln. 22.

      Item 28: As identified Item 8, the TLS Defendants and their successors could

not have owned Lot 140 (having been previously conveyed), and thus Plaintiff’s

actions could not deny them access to anything they owned.

      Each of these flawed factual findings in the trial court, despite Young’s pro se

endeavor, demand reversal.

      b.    The trial court’s conclusions of law have no support in the
            facts, nor are they proper legal conclusions given the
            questions of law posed to the court; this Court should
            reverse the decision of the trial court.

      The trial court’s Conclusions of Law have no support in the record.

   • Item 40: No constructive notice could have been made by Young or his

      predecessors that Lot 52 was affected in 1962. The plat does not show its

      relationship with Lot 52 or the extended property. The botched 1962 plat

      calls to be out of Lot 57. There is no Lot 57 on the 1947 plat, so this is a

      legal impossibility. See PX 2; DX 6.

   • Item 41: The reasoning of Item 40 applies here as well. No record evidence

      showed T.L. Smith subsequently regaining rights to Lot 52. It is a botched

                                         27
   re-plat without notice. See PX 2; DX 6.

• Item 43: As a result of the botched 1962 re-plat, no notice flowed to Young

   from the 1998 conveyances of the TLS Defendants as he could not have

   known about the botched 1962 re-plat. See PX 2; DX 6.

• Item 44. As a result of the botched 1962 re-plat, no notice flowed to Young

   from the 2008 conveyances to the HOA Defendant of the 1.4777-acre tract.

   See PX 2; DX 6.

• Item 52: No competent evidence supports the legal conclusion that the

   extension has an easement over Lot 52. See PX 2; DX 6.

• Item 55: No competent evidence by either party showed any trespass over

   Lots 139 or the 1.4777-acre tract. Defense witnesses testified that the actions

   occurred over the unpaved roadway, and Lots 139 and the tract do not

   include any portion of the easement. 2RR.113 ln. 9 - 2RR.114 ln. 22;

   2RR.236 ll. 3-7; 3RR.34 ll. 35-35; PX 4; DX 6.

• Item 56: The court legally concluded, in error, that Young is permanently

   enjoined from his own property, property that under chain of title extends to

   the “center of Big Sandy Creek.” Young’s chain of title clearly gives him that

   right. PX 4; see n. 5, supra.




                                     28
                               CONCLUSION

For the foregoing reasons, Appellants ask the Court to:

         Ø Reverse this case and render judgment in favor of Young because the
            1962 re-plat was illegal;

         Ø Reverse the award of attorney’s fees as to the declaratory judgment as
            Young prevailed on the validity of his chain of title.

         Ø Award Young any and all relief to which he is entitled in law or
            equity.

                                     Respectfully submitted,


                                        /s/ Stephen Casey

                                     Stephen Casey
                                     Texas Bar No. 24065015

                                     595 Round Rock West Drive, Suite 102
                                     Round Rock, Texas 78681
                                     Telephone: 512-257-1324
                                     Fax: 512-853-4098
                                     stephen@caseylawoffice.us

                    CERTIFICATE OF COMPLIANCE

      The preceding brief contains 6,311 words within the sections identified
under Tex. R. App. P. 9.4, typed upon Microsoft Word for Mac 2011, Baskerville
14 point font.

                                            /s/ Stephen Casey
                                            Stephen Casey




                                       29
                       CERTIFICATE OF SERVICE
     I hereby certify that a true and correct copy of the foregoing brief and
accompanying Appendix has been served on all parties to the trial court judgment
on Monday, March 23, 2015, efile and/or facsimile transmission:


                                      /s/ Stephen Casey
                                      Stephen Casey


Appellees                                   Trial and Appellate Counsel for Appellees

Trails End Homeowner's Association,         Christopher R. Mugica
Inc., and Van Keene                         JACKSON WALKER LLP
                                            1000 Congress Avenue, Suite 1100
                                            Austin, TX 78701-4042
                                            Phone: 512-236-2000
                                            cmugica@jw.com
                                            Jeff Tippens
                                            SCANLAN, BUCKLEY & YOUNG
                                            602 West 11th Street
                                            Austin, TX 78701
                                            Phone: 512-478-4651

TLS Properties, Ltd., and TLS               Jonathan Quick
Operating Company, LLC.                     720 Brazos St., Ste. 700
                                            Austin, TX 78701-2974
                                            Phone: 512-499-3644
                                            derekquick@strasburger.com
Rick Durapau                                Pro se
11907 Misty Brook Drive                     first class certified mail
Austin, TX 78727                            return receipt requested
Phone: 512-346-4359




                                       30
                            NO. 03-14-00304-CV


                         In the Third Court of Appeals

                                Austin, Texas



                    MIKAEL AND LAURA JUDAH, APPELLANTS

                                      v.

                  EMC MORTGAGE CORPORATION, APPELLEE


                APPEAL FROM CAUSE NO. D-1-GN-11-003275
             345TH DISTRICT COURT OF TRAVIS COUNTY, TEXAS
                       HON. JON WISSER PRESIDING


                         APPELLANT’S APPENDIX


Stephen Casey
Texas Bar No. 24065015
                                                      ORAL
CASEY LAW OFFICE, P.C.                              ARGUMENT
595 Round Rock West Drive                           REQUESTED
Suite 102
Round Rock, Texas 78681
Telephone: 512-257-1324
Fax: 512-853-4098
stephen@caseylawoffice.us

Counsel for Appellants
Mikael and Laura Judah




                                       i
                                        TABLE OF CONTENTS

1. Copy of Final trial Order ...............................................................................Tab 1

2. Copy of Findings of Fact and Conclusions of Law ........................................Tab 2

3. Text of 1945 Texas Re-platting Law .............................................................Tab 3

4. 1947 Plat ........................................................................................................Tab 4

5. 1955 Deed from Smith to Trundle ................................................................Tab 5

6. 1962 Re-Plat ..................................................................................................Tab 6

7. 1993 Deed from Trundle to Scott .................................................................Tab 7

8. 1997 Deed from Scott to Young ....................................................................Tab 8




                                                           ii
TAB 1
                                        DC          BK14162 PG6

                     CUTORY NONE                                                  Filed in The District Court
                                                                                   of Travis County, Texas

                                                                                        MAY 3 0 2014 BD
                                                                                 At              3 :4s      e.  M.
                                                                                  Amalia Rodriguez-Mendoza, Cieri<

DAVID YOUNG,                                        §                   IN THE DISTRICT COURT
                                                    §
                         Plaintiff,                 §
                                                    §
v.                                                  §               200™ JUDICIAL DISTRICT
                                                    §
TRAILS END HOMEOWNERS                               §
ASSOCIATION, INC., TLS PROPERTIES,                  §
LTD., TLS OPERATING COMPANY,                        §
LLC, VAN KEENE, and RICK DURAPAU,                   §
                                                    §
                         Defendants.                §                   TRAVIS COUNTY, TEXAS

                                       FINAL JUDGMENT

        BE IT REMEMBERED on this day that this Final Judgment was presented to the Court

after the above-styled lawsuit was called for trial on May 27, 2014, after Plaintiff/Counter-

Defendant David Young ("Plaintiff'), Defendant/Counter-Plaintiff Trails End Homeowners

Association, Inc. (the "Association"), Defendant TLS Properties, Ltd. ("TLS Properties"),

Defendant TLS Operating Company, LLC ("TLS Operating Company"), Defendant Van Keene

("Keene"), and Defendant Rick DuRapau ("DuRapau") (the Association, TLS Properties, TLS

Operating Company, Keene, and DuRapau are sometimes referred to herein collectively as the

"Defendants") appeared and announced ready for trial, and after the Court conducted a two-day

bench trial in which it heard the evidence and arguments of the parties and announced its

decision in favor of the aforementioned defendants and counter-plaintiff, the Court hereby enters

this Final Judgment to memorialize said decision.           The Court finds for Defendants on all

requested relief, and:

        IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that Plaintiff take

nothing by his suit against the Association, TLS Properties, TLS Operating Company, Keene and

DuRapau.

                                                1




                                                                   91
                                        DC             BK14162 PG7




        IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the legal

description for Lot 139 of the Trails End Subdivision in Travis County, Texas ("Lot 139"), as

currently owned by the Association, is depicted in the 2008 "Deed" between TLS Properties and

the Association attached hereto as Exhibit I, and the 2014 land survey prepared by Crichton &

Associates, Inc. attached hereto as Exhibit 3.

        IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the legal

description for the 1.4777-acre tract of land adjoining Lot 139 (the "1.4777-acre tract"), as

currently owned by the Association, is depicted in the 2008 "Quitclaim" between TLS Properties

and the Association attached hereto as Exhibit 2, and the 2014 land survey prepared by Crichton

& Associates, Inc. attached hereto as Exhibit 3.

        IT IS FURTHER ORDERED, ADJUDGED AND DECREED that West Darleen

Drive, including the portion known as West Darleen Drive Extension (collectively, "West

Darleen Drive"), as platted and recorded in the 1962 map or plat recorded in Volume 16, Page 36

of the Plat Records of Travis County, Texas, and attached hereto as Exhibit 4, is a public right-

of-way over which the Association and its members have the right to travel fully and freely.

        IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Plaintiff 1s

permanently enjoined from: (1) obstructing or interfering with the Association's ingress and

egress over any portion of West Darleen Drive (including both the paved portion and the

unpaved portions of the public right-of-way); and (2) trespassing onto, obstructing, or interfering

with the Association's access to - or possession, use, and enjoyment of- Lot 139 and the

1.4 777 -acre tract.




                                                   2



                                                                     92
                                         DC          BK14162 PGS




        IT IS FURTHER ORDERED, ADJUDGED AND DECREED that this Final

Judgment shall serve and operate as a muniment of title concerning the Association's ownership

of Lot 139 and the 1.4777-acre tract.

        IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Association

shall have and recover from Plaintiff the reasonable and necessary attorney fees incurred by the

Association in connection with this lawsuit in the sum total amount of FIFTY THOUSAND

DOLLARS AND NO CENTS ($50,000.00), together with post-judgment interest thereon at the

statutory rate of FIVE PERCENT (5%) per annum from the date of entry of this Final Judgment

until paid.

        IT IS FURTHER ORDERED, ADJUDGED AND DECREED that, in the event of an

unsuccessful appeal by Plaintiff to the Third Court of Appeals for the State of Texas, the

Association shall have and recover from Plaintiff the reasonable and necessary attorney fees

incurred by the Association in connection with said appeal not to exceed TWENTY

THOUSAND DOLLARS AND NO CENTS ($20,000.00), together with post-judgment interest

thereon at the then-applicable statutory rate.

        IT IS FURTHER ORDERED, ADJUDGED AND DECREED that, in the event

Plaintiff files a petition for review with the Supreme Court of Texas and said petition is not

granted after a response is filed, the Association shall have and recover from Plaintiff the

reasonable and necessary attorney fees incurred by the Association in connection with said

petition not to exceed FIVE THOUSAND DOLLARS AND NO CENTS ($5,000.00), together

with post-judgment interest thereon at the then-applicable statutory rate.

        IT IS FURTHER ORDERED, ADJUDGED AND DECREED that, in the event the

Supreme Court of Texas grants Plaintiffs petition for review, but denies Plaintiff relief, the



                                                 3




                                                                   93
                                        DC            BK14162 PG9




Association shall have and recover from Plaintiff the reasonable and necessary attorney fees

incurred by the Association in connection with said appeal not to exceed TEN THOUSAND

DOLLARS AND NO CENTS ($1 0,000.00), together with post-judgment interest thereon at the

then-applicable statutory rate.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that this Final

Judgment is a final judgment that disposes of all claims, issues and parties.

       IT IS SO ORDERED, ADJUDGED AND DECREED.


SIGNEDthis'~dayof 11~                         ,2014




                                                  4



                                                                    94
                                        DC     BK14162 PG10




APPROVED AS TO FORM AND SUBSTANCE AND ENTRY REQUESTED BY:

JACKSON WALKER L.L.P.                                STRAUSBURGER & PRICE, LLP


By:~~~~~-------------­                               By~~~Q-.Akk c~f . "j. w{-:rc.4....,.~:~
                     gica (TSBN 24027554)                     Derek Quick (TSBN 24072471)
       10          s (TSBN 24058022)                          720 Brazos Street, Suite 700
   100 Congress Avenue, Suite 11 00                           Austin, Texas 78701
   Austin, Texas 78701                                        Telephone: (512) 499-3600
   Telephone: (512) 236-2000                                  Facsimile: (512) 499-3660
   Facsimile: (512) 236-2002
ATTORNEYS FOR DEFENDANTS TRAILS                      ATTORNEYS FOR DEFENDANTS
END HOMEOWNERS ASSOCIATION, INC.                     TLS PROPERTIES, LTD.
AND VAN KEENE                                        AND TLS OPERATING COMPANY, LLC


SCANLAN, BUCKLE & YOUNG, P.C.                        RICK DURAPAU


By:     .J~       (   ~      r: ,..).. vi. •
      W. Thomas B ckle ( S N 03299000)
                                                     By:~J:b.~(.y-£~~~-'"'':;
                                                        11907 Misty Brook Dnve
      JeffTippens (TSBN 24009121)                       Austin, Texas 78727
      602 West 11 111 Street                            Telephone: (512) 346-4359
      Austin, Texas 78701                               Facsimile: n!a
      Telephone: (512) 478-4651                     PROSE I DEFENDANT RICK DURAPAU
      Facsimile: (512) 478-7750

ATTORNEYS FOR DEFENDANT TRAILS
END HOMEOWNERS ASSOCIATION, INC.
                                                     DAVID YOUNG


                                                     By:
                                                          10336 W. Darleen Drive
                                                          Leander, Texas 78641
                                                          Telephone: (512) 487-5701
                                                          Facsimile: nla
                                                      PRO SE I PLAINTIFF DAVID YOUNG




                                               5



                                                                 95
DC   BK14162 PG11




                    96
                                              DC        BK14162 PG12




I                                                          DEED
                                                                       2008187492
                                                           2 PGS


                                                   DEED

    DATE: Effective the /rJ/.A,.     day of   IJ/'~                           , 2008.

    GRANTOR: TLS PROPERTIES, LID.

    GRANTOR'S MAll..ING ADDRESS:              P.O. Box 19572
                                              Houston, Texas 77224

    GRANTEE:       Trails End Homeowners Association, Inc.

    GRANTEE'S MAILING ADDRESS:                P.O. Box 1191
                                              Cedar Park, Texas 78630
    CONSIDERATION:

           Cash and other good and valuable consideration, the receipt and sufficiency of which is
           hereby acknowledged.

    PROPERTY:

           Lot 139, Re-Subdivision No. 5, Trails End Subdivision, according to the map or
           plat thereof recorded. in volume 16, Page 36 of the Plat Records ofTravis County
           T~                                                                                   •
    Grantor, for the consideration pan~ sells, and conveys to Grantee the property, together with all
    and singular the rights and appurtenances thereto in any wise belonging, to have and hold the
    property to Grantee, Grantee's heirs, executors, administrators, successors, and/or assigns
    f~.                                 .           .                                       .

    GRANTOR HAS NOT MADE AND IS NOT MAKING ANY REPRESENTATIONS OR
    WARRANTIES, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW,
    WITH RESPECf TO 'tHE PROPERTY OR ANY IMPROVEMENTS THEREON,
    INCLUDING, BUT NOT LIMITED TO, ANY REPRESENTATIONS OR WARRANTIES
    AS TO (A) HABITABDXIY, MERCHANTABILITY OR SUITABILITY, OR FITNESS
    FOR A PARTICULAR PlJRPOSE OR USE; (B) THE NATURE AND CONDmON OF
    THE PROPERTY, OR ANY IMPltOVEMENTS THEREON, INCLUDING, WITHOUT.
    LIMITATION, STRUC11JRAL.CONDmON, SOIL, GEOLOGY OR 'l'HKPI'fNESS OF
    'I'HE PROPERTY li'OR USE BY 'tHE GRANTEE; AND (C) THE SUITABIUTY OF
    'I'BE . PROPERTY AND ALL IMPROVEMENTS THEREON FOR 'I'BE USE OR
    PURPOSE INTENDED BY THE GRANTEE. THE SALE OF 'I'HE PROPERTY AND
    ALL IMPROVEMENTS THEREON IS MADJ IN AN "AS IS," "WHERE IS" AND
    "WITH ALL FAULTS" CONDITION. GRANTEE, BY ·ACCEPTING THIS DEED,
    ACKNOWLEDGES AND AGREES THAT GRANTEE IS PURCHASING l'HE
    PROPERTY AND ALL IMPROVEMENTS THEREON IN AN "AS IS," "WHERE IS"

                                                                                        TEHOA00062
                          DEFENDANT'S EXHIBIT 17



                                                                        97
                                       DC           BK14162 PG13




AND "WITH ALL FAULTS" CONDmON, AND THAT GRANTEE IS NOT RELYING
UPON ANY REPRESENTATIONS
                   .      OR STATEMENTS OF 'fBE GRANTOR OR. 'fHE
GRANTOR'S AGENTS IN PURCHASING 'I'HE PROPERTY.

When the context requires, singular nouns and pronouns include the plural.


                                                      TLS PROPERTIES, LTD., acting by and
                                                      through its General Partner TLS Operaling
                                                      Co., ILC




                                   ACKNOWLEDGMENT


STATE OF TEXAS               §
                             §
COUNTY OF HARRIS             §.

      This instrument was aclmowledged before me on the            !:/!!:.day
                                                              of J.}~ ll't ~f'L     ,
2008 by Bruce Smith as                      ns
                                           Operating Co, u C, General Partner of TLS
PROPERTIES, LID.




AFI'ER RECORDING RETURN TO:

Scanlan, Buckle & Young, P.C.
602 West 11th Street
Austin, Texas 78701



                     FILED AND RECORDED
                          OFFICIAL PUBLIC R&CORDS
                                                    ...
                            2118 Nov 17 84: 4a PM     2008187492
                               BARTHOD $21. 81
                        !UlNA DEBEAUVOIR COUNTY CLERK
                                                                                 TEHOA 00063
                             TRAVIS COUNTY TEXAS




                                                                       98
                    oc




    w   • .,

    •


•




           .. ...
               ~




                         99
DC   BK14162 PG15




                    100
                                          DC           BK14162 PG16




    •
                                                             ClUED    2108197491
                                                             15PGS
•
                                           QUITCLAIM


    DATE:     Effective the ltJ~     day of-4~~/pc~..,.,=""Wz~                                 DC         BK14162 PG17




•



                                ACKNQWLEDGMENI


STATE OF TEXAS             §
                           I
COUNTY OF HARRIS           I

      This instrument was acknowledged before me on tbc Jfi!:day of J.2rhttm'e9A.. ,
2008 by Bruce Smith as               1LS Operating Co., LLC, General Partner of TI..S
PROPERTIES, LTD.



                                                                           of Texas



AFTER RECORDING RETURN TO:

W. Thomas Buckle
Scanlan, Buclde & Young, P.C.
602 West 11th Street
Austin, Texas 78701




                                                                  J. S. WILLIAMS

                                                                             Young 000208
                                                                             20120623-20120623




                                                           102
                                        DC            BK14162 PG18




•
    •


                                          ADDENDUM "A"
    Description of a portion of the underwater land identified in Volume 16, Page 36 of the Plat
    Records of Travis County, Texas:
    1.     Beginning at the western most point of Lot 139 as shown on Plat Map in Vol. 16, Page
           36, being Subdivision No. 5 of Original Lot 57 of Trails End Subdivision shown on Page
           331 of Vol. 4 in deed records of Travis County and being a part of Samuel Hayford
           Survey Abstract #53; follow the western line of Lot 139 N 58 degrees 53 minutes E to a
           point 122.81 feet from point of beginning. Said point is also the intersection of the
           extension of the southern lot line of Lot 134 and the western lot line of Lot 139.
    2     Follow the extended southern lot line of Lot 134 N 74 degrees 08 minutes IS seconds W
          to the southern most point of Lot 134 being designated "PK Nail Found" on Steger &
          Bizzel Survey Number 20762- Trails End- 139-140, a copy of which is attached hereto
          and incorporated herein as Exhibit l. Follow the southern lot line of Lot 134 N 74
          degrees 08 minutes 15 seconds W for 343 plus or minus feet, said point being the western
          most comer of Lot 134 as platted in said plat and said point being tbc center line of Big
          Sandy Creek (the natural boundary of this part ofTrails End Subdivision).
    3.    Follow the center line of Big Sandy Creek bed as shown on said plat map (Vol. 16, Page
          36) in a southwesterly direction around said Darlecn's Landing until tbc creek bed
          intersects an extension of the northern lot line of Lot 52 as shown on said Steger & Bizze1
          Survey 20762.
    4.    Follow extended northern boundary line of Lot 52 S 80 degrees 20 minutes E to the point
          where it intersects the northern lot line of Lot 140 as shown on said plat map and said
          Steger and Bizzel Survey 20762.
    5.    Follow the northern lot line of Lot 140 N 58 degrees 53 minutes E to the point of
          beginning.
    6.     Subject to the 60-foot roadway easement shown in plat recorded in Vol. 16, Page 36.




                                                                ····~~··'·····
                                                                ·.' ·.iln~ ).. ·•·· ..•. . Y· ...
                                                                j    lij.         ~-       '   ...-   .. -


                                                                            .         J.   S. WILLIAMS

                                                                                                             Young 000209
                                                                                                             20120623-20120623




                                                                                103
                                                         DC        BK14162 PG19




                                                                                                                                                      "'::g
                                                                                                                                                      N


    •                                                                                            '    ...   •   ~-.   ••   • •   -6>   .....
                                                                                                                                               oN
                                                                                                                                               ,.... ......
                                                                                                                                               No
                                                                                                                                               g":'
    .I ~------------------------------------------------------,                                                                                0~
•                                                                                                                                               Cl~
               ----N


                     l11                                      i.
                     II
                     n
                 I   • 0




                                                                                             :




                                                                        •h
                                                                         n
                                                                         ..




                                                                                                       I
                                                                                                                      ct
                                                                                                     !I
                                                                                                      •I
                                                                                      I.n        --
                                                                                      J.••       .I
                                                                                      II
                                                                                      II         ''
                                                                                                 II




        ...•                       . ---·:• ...... ,
                                   .
                                         ~                                   :.il•-                              .:·~·· .




                                                       ------ _...
                                                                                                 J. S. WJLLIAMS




                                                                                        104
    DC            BK14162 PG20




                                                     •
                                                ..       •
                                                     .
 FilED AND RECORDED
     OFFICIAL PUBLIC RECORUS


~"Adea'·f'l t.»i.21118187491
         2tt1 Nav l7 14:41 Pit
            BllltTHOD $32. H
   DANA DDDUVOJI'I COUITY CLiJIK
         TRAVIS COUNTY TIXAS




                                         Young 000211
                                         20120623-20120623




                                   105
DC   BK14162 PG21




                    106
                                                                                                                                                                                                                                                                                                                                                                                                                            ......
                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                            N
                                                                                                                                                                                                                                                                                                                                                                                                                      "'¢
                                                                                                                                                                                                                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                                                                                                                                                                                                                      "'¢
                                                                                                                                                                                                                                                                                                                                                                                                                      \lj   l:tl
                                                                                                                                                                                                                                                                                                                                                                                                               ---~   0
                                                                                                                                                                                                                                                                                                                                                                                                                      0     $
                                                                                                                                                                                                                                                                                                                                                                                                                      c~-;---
                                                                                                                                                                                    ,' .It~\                                             ..a~!'~
                                                                                                                                                                                                                       fDCk:. NO. 2001111•UJ/
                                                                                             -!li._.                                                                                                                                                                                                                                                                     I'
o._
                                                                                                                                                                               p..- •                                       uno                                                                                                                                          I
                                                                ~ --                                                                                              ~
N
                                                                                                                                                                                                                                                                                                                               54                                       I
..."'            I                                                                            ~-ru.:u----                 ~
                                                                                                                                 ~ll ..... ...                                                                                                               ~ , ,~~ .
                                                                                                                                                                                                                                                                             ~
             /                                                blr .. , .
                                                                       ...
                                                                       .u                 ------                                                                                                                                                   /
                                                                                     ..                                                                 ...r!'(                LGJ1.a             \                         _ , ____ _.. .. . /
;;;                                                                                                        -~ ---.p~               .. _                        '\ . .-
[J]
                                                                                                 I ....... -- • . . ..,·,. :.;r.;.j.;;;:;-..
                                                                                                                         . . ·"
                                                                                                                              ~·---            .
                                                                                                                              -··u..c...........
                                                                                                                                        or'-" n~
                                                                                                                                          .. ..-
                                                                                                                                                 . ___            .,e::
                                                                                                                                                     Jli.i;---,:".. _..
                                                                                                                                                                                                                                                                                                                                    ~:.                                 .=
                                                                                                                                                                                                                                                                                                                                                                           ....,
                                                                                                                                                                                                                                                                                                                                                                       '~· -J
                                                                                                                                                                                                                                                                                                                                                                       fit
                                                                                                                                                                                                                                                                                                                                                                                 c
                                                                                                                                                                      -- ...
                                                                                                                                                                  ~Dl I~                    , ."'..                                                                                                              53
                                                                                                                                                                                                                                                                                                                                                                       ll
                                                                                                                                                                                                                                                                                                                                                                           a:
                                                                                                                                                                                                                                                                                                                                                                                 ~
                                                                                                                                                                                            '                                                                                            Vi'io'li"t
0
0                                                                                                                                                                                                                                                                                                       52
                                                                                                                                                                                                                                                                                                                                                                  ''
                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                              I''
                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                            SURVEY SHOWING RELATIONSHIP OF THE WESTERN
                                                                                                            EXTENSION OF' THE NORTH LINE OF' LOT 52 OF' TRAILS END
                                                                                                            LAKE TRAVIS SUBDIVISION RECORDED IN VOL 4 PG. 331 OF'
                                                                                                            THE TRAVIS COUNTY PLAT RECORDS WITH THE CENTER OF'
                                                                                                            SANDY CREEK.                                                                                                                                                                                                              L[C£HO
                                                                                                                                                                                                                                                                                                                                     t' ,,. .... - ,.._
                                                                                                                                                                                                                                                                                                                                     yam•~'lll.Nl
                                                                                                                                                                                                                                                                                                                                     -10.111.·~
                                                                                                                                                                                                                                                                                                                                                                              --
                                                                                                                                                                                                                                                                                                                                                                              CRICIITON
                                                                                                                                                                                                                                                                                                                                                                              ..... .uJIIC.&rzt be
                                                                                                                                                                                                                                                                                                                                                                              -=-~-
                                                                                                                                                                                                                                                                                                                                                                               ..... ......:::-
                                                                                                                                                                                                                                                                                                                                                                                            ,,--,~-"=
                                                                                                                                                                                                                                                                                                                                                          t.t.n:..&pl'\l a. ~u         r JGI    MJ.   !t_,..      J
                                                                                                                                                                                                                                                                                                                                                          K.U.Ll" •    ..r             : ll•s   IIIII 11-IC:
DC   BK14162 PG23




                    108
                                                                                                                                                                                                     ·'···--- -..... ____      ---.                                                                             ·-· ...- ......... .. --.....·J·-· ..... ,........
                                                                                                                                                                                                                                                                                                                Tra,.. ~'· leUI
                                                                                                                                                                                                                                                                                                                   W.ff? -                                 36
                                                                                                                                                                                                                                                                                                                                                                     ..
                        ntt STAt! OF TIXAS J
                        CaJtrn "' 'l'IAVIS I                                                                                                                                                                                                                                                                                                             '1-
                             l.- NJSS ENILll LIMBERG. COYnty Clert or TraYia CoaatyL Taaa. da herebJ cart1f~ that                                                                                                 MAP of :JlS!iiVJ,;]Cil maber 5 of 10,5 acre• of ORlGICH.J. u.rr ~u 57, of TRAILS END
                        oa the .&1-dl.y of O&bbfr. A.D •• l!Hi2 the C~Ju1oa•r• 1:011rl a 1 Trub County, T.xu                                                                                                      st!BDJVISIOIIf •• Mown p~qe J,l, b. boolt f. of tt:a dlted .r..c:orde' of 2'X&Th Cgoqtr. T•.&ll••
                        p&'aad an o~r #:f:orla hQ t~a tlliaq tor r•c~d of thia Plat, and that .. td ord.r ~·                                                                                                      bt111Q • pctrt of U:a S..S•l Hft7ford aunoy. ebatnct nuaber u. h &&ld Countr.
                                               . . ·-                       ...
                        b.en Gtah' e~\e.r~ t;_-,tha •l ..~tu of Mid Cout 111 Boat ..:.1..• ,age ili&.•
                                                                     .,     -
                                                                                                                                                                                                                  FIELD Wt.'l'tS of the c:•ntar lin. ot 60 fnt -roed frca th• t~lltr... Jorth aad ot WE:rr twi:WJf
                                    -··.
                                    : ~--~ • : '
                                                  . . ...
                               Vln;iS!3" MY twrlf~ SE.\1. OF OFPJCI thb tM .,&!_dly or
                                                  , -~, ~
                                                  1
                                                                                  ::                                          -

                                                                                                                                  ....Qsj;_,         li62.
                                                                                                                                  )4100 D!ILl£ LD49ERG
                                                                                                                                                                                                                  llRIVE ( See •A• 011 Ult• .ap)to t.he h•t Uae of lot aursJ.r 121. and dOJtJ U.e Wa.t Une
                                                                                                                                                                                                                  of uld ra~;d hoa lh•r• to the ce-ntu of Dia- BAndy Creek. at the BlAT t..\HDIJ!CJ I Lot nuaber
                                                                                                                                                                                                                  14101                                                                                     0
                                    ;.f:~j-              ,_.-:;J . . ;.                                                           Clert ot the Co~uaty Court                                                              • &.;inain; lit lh• oenhr of lh• uh-a lortk end H \la•t D..rleea Drl.Mo •• ahllo thorCNahfar. .
                                                          clr•• "
                                                  thia , at .. and all lla brhb. . and culnrt. Met~eHrf to be con•
                                                                                                                                                                                                                           ahdl at appcoxbaatelr          1100 Ft     ceater of .-...
           1!1          nncted or ~lac.-:11 1ft nch ..ll'eeh rot.cl.l or otber pu.blla lhorcM~Ghfare•. or n t::OMK't:Jon                                                                                                                                     'f!,"-
          .......       tbu-Jtl\. •hall be the n•pcmelbthty of the O'lfrwr and for tha dnelope~r of U.• hact or
                        land. coweu4 br tllif plat ,,. accoret.nc:• vlth plaaa ud ~~peelft.a~;Uou pr..crlbed by tb•
                        ec-ta•loaer•a COU Dl T'r&Yb CcntUJ 'te••• ancl til. C...J••Joner"a Court of ,.,..,.1. Countr.
                                                                                                                                                                                                                                               /.;J.
                        t'.ua •••.,..• no oa.uvauoa to bdld l:ha atr-ta. roada aad atht~r pu:blla thor~rif•r•• ehuVi
                        oa tb• ~)lat. Ol' or COIIatraatlag &aJ b1l..loe• or C\Llnrt• Ia naoection therwllh.
                                                                                                                                                                                                     -s:
                            SEPTIC rJ.l« Hor£1 E.tt.cll                                hou••
                                                             conriructed Jn this SabcUYblnn •Mll br                                                              ao~U~ecte4        to   &        '• ~ t::Cl:.l.
                        ..puo tank ot a. :.,)• ... ·
                                                                     ''•,               •
                                                                                       ....   ,.
                                                                                            '''!'~..,_;;·
                                                                                              !l!-
                                                                                              I •        • .~!.
                                                                                                         "'

                                                                                                                                  MIS! DULU LDIBtRG
                                                                                                                                  Clert of the Cau~ty Couzt
                                                                                                                                  1'nwh ..!...unt,.,         t::!:.
                                                                                                                                  o,.~& .. : ~
                        e~:pr•asitd.
                              Gl~~.J!KDU: NT IWID tUIID 3E.U. tJl' (.FFICE this Wb..ddiY of ~. 196:1,
                                               ...... ;·\
                                                      ........   '
                                                                                                                                         r.:._-u_,     ~~..,._/,
                                                                                                                                  I:Ot.iiY7'iltill c b ud r etr
                                                                                                                                    Ja..rrt• County. T • .:: • •
                                                                                                                                                                    /. _,.                                                                           ...
                                                                                                                                                                                                                                                    !f
                                                                                                                                                                                                                                                   r...
                                                                                                                                                                                                                                                   "-.:
                                                                                                                                                                                                                                                      •1:!

                                                                                                                                                                                                                                                          -.-1
                                                         ;-                                                                                     " " ' l ...... t ..
                                                                                                                                  """"' ,...,• • .., ........... (,.~..-,. lt•.
                                 ·....
                                                                                                                                                                                                                                               -- --
                                                                                                                                                                                                                                                                         -                                                                     •
                                                                                                                                                                              -             --- ····--------.• ~ -·------- ··~-
      I                                                                                                                                                                           ---~-
                                                                                                                                         I                                                                                                                                                          v                                               T£HOA OOI'Hl
                                                                                                                                                                                                                                                                                                                DEFENDANrs EXHIBIT 6
TAB 2
TAB 3
Tex. Rev. Civ. Stat. art. 974a

Sec. 1 as amended Acts 1949, 51st Legislature:
"That hereafter every owner of any tract of land situated within the corporate
limits of any city in the State of Texas, who may hereafter divide the same in two
or more parts for the purpose of laying out any subdivision of any tract of land,
shall cause a plat to be made thereof which shall accurately describe all of said
subdivision or addition by metes and bounds * * *, and dimensions of all streets,
alleys, or other portions of same intended to be dedicated to public use * * *."

Sec. 2:
"That every such plat shall be duly acknowledged by owners or proprietors of the
land, or by some duly authorized agent of said owners or proprietors, in the
manner required for the acknowledgment of deeds; and the said plat, subject to the
provisions contained in this Act, shall be filed for record and be recorded in the
office of the County Clerk of the County in which the land lies."

Sec. 3: "That it shall be unlawful for the County Clerk of any county in which such
land lies to receive or record any such plan, plat or replat, unless and until the same
shall have been approved by the City Planning Commission of any city affected by
this Act,

Sec. 4: "If such plan or plat, or replat shall conform to the general plan of said city
and its streets, alleys, parks, playgrounds and public utility facilities and if same
shall conform to such general rules and regulations, if any, governing plats and
subdivisions of land falling within its jurisdiction as the governing body of such city
may adopt and promulgate then it shall be the duty of said City Planning
Commission or of the governing body of such city, as the case may be, to endorse
approval upon the plan, plat or replat submitted to it."

Sec. 5: "That any such plan, plat or replat may be vacated by the proprietors of the
land covered thereby at any time before the sale of any lot therein by a written
instrument declaring the same to be vacated, duly executed, acknowledged and
recorded in the same office as the plat to be vacated, provided the approval of the
City Planning Commission or governing body of such city, as the case may be,
shall have been obtained as above provided, and the execution and recordation of
such shall operate to destroy the force and effect of the recording of the plan, plat
or replat so vacated.

Sec. 6: "The approval of any such plan, plat, or replat shall not be deemed an
acceptance of the proposed dedication and shall not impose any duty upon such
city concerning the maintenance or improvement of any such dedicated parts until
the proper authorities of said city shall have made actual appropriation of the same
by entry, use or improvement."
TAB 4
TAB 5
TAB 6
TAB 7
(Page 1 of 2)
(Page 2 of 2)
TAB 8
(Page 1 of 2)
(Page 2 of 2)